         Case 1:18-cv-01336-TSC Document 46 Filed 08/04/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DANIEL A. UMBERT, et al.,

               Plaintiffs,

                        v.                                Civil Action No. 18-1336 (TSC)

 UNITED STATE OF AMERICA, et al.,

              Defendants.


                                  JOINT STATUS REPORT

       The parties jointly provide this report on the status of the case, pursuant to the Court’s

Minute Order of April 21, 2021.

1.     On June 21, 2021, the parties filed a Joint Status Report [Docket No. 44] that included a

       proposed briefing schedule for cross-motions for summary judgment in this matter. The

       Court has not yet entered the briefing schedule proposed in the parties’ report.

2.     Since that time, the AUSA who was assigned to this matter has left the U.S. Attorney’s

       Office and a different AUSA has been assigned to the case. New counsel will need time

       to familiarize herself with the matter and confer with defendants.

3.     The parties’ counsel have conferred and agree that the schedule previously proposed is no

       longer feasible. Accordingly, the parties hereby request that the Court enter the revised

       proposed briefing schedule reflected in the attached proposed Order.

                                     *       *       *
         Case 1:18-cv-01336-TSC Document 46 Filed 08/04/21 Page 2 of 3




Dated: August 4, 2021                      Respectfully submitted,

/s/ Stephen D. Stamboulieh                 CHANNING D. PHILLIPS
Stephen D. Stamboulieh                     D.C. Bar No. 415793
Stamboulieh Law, PLLC                      Acting United States Attorney
P.O. Box 428
Olive Branch, MS 38654                     BRIAN P. HUDAK
(601) 852-3440                             Acting Chief, Civil Division
MS Bar No. 102784
DC District Court Bar #MS0009              BY: /s/ April Denise Seabrook
                                           APRIL DENISE SEABROOK
Alan Alexander Beck                        D.C. Bar No. 993730
Law Office of Alan A. Beck                 Assistant United States Attorney
2692 Harcourt Drive                        555 Fourth Street, N.W.
San Diego, CA 92103                        Washington, D.C. 20530
(619) 905-9105                             April.Seabrook@usdoj.gov
Hawaii Bar No. 9145
DC District Court #HI001                   Counsel for Defendants

Counsel for Plaintiffs




                                       2
       Case 1:18-cv-01336-TSC Document 46 Filed 08/04/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DANIEL A. UMBERT, et al.,

             Plaintiffs,

                      v.                                 Civil Action No. 18-1336 (TSC)

UNITED STATE OF AMERICA, et al.,

            Defendants.


                                   [PROPOSED] ORDER

     Upon consideration of the parties’ status report, it is hereby:

     ORDERED that following schedule shall govern these proceedings:

        •   October 20, 2021: Plaintiffs’ motion for summary judgment due;

        •   December 5, 2021: Defendants’ opposition to Plaintiffs’ motion for summary
            judgment and cross-motion for summary judgment due;

        •   January 5, 2022: Plaintiffs’ reply brief and opposition to Defendants’ cross-
            motion for summary judgment due; and

        •   February 9, 2022: Defendants’ reply brief due.



     It is SO ORDERED this                      day of                           , 2021.




                                            United States District Court Judge
